Citation Nr: 1429048	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board previously remanded the Veteran's appeal in January 2011, September 2011, and September 2012.  

In May 2011, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran's back disability was not noted upon entrance of service.

2. The probative evidence of record shows that the Veteran's low back disability was not a result of his active duty service, nor was the Veteran's low back disability manifested to a compensable degree within one year of separation from service.

3.  The probative evidence of record shows that the Veteran's left knee disability was not a result of his active duty service, nor was the Veteran's left knee disability manifested to a compensable degree within one year of separation from service.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in November 2007, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The November 2007 VCAA letter was sent prior to the rating decision in May 2008.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.   The RO additionally associated the Veteran's Social Security Administration records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Private treatment records from West Allis Hospital, Dr. K.M.S., and Dr. J.D.M. are also associated with the claims file.  In February 2012, the Veteran was notified of the unviability of VAMC records from January 2006 to January 2007 in accordance with 38 C.F.R. § 3.159.  Furthermore, the Veteran failed to submit the identified private records from the September 2012 Board remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  While, it is unclear if the Veteran received the duty to assist letter, the Veteran's representative received all correspondence, and therefore no prejudice flows to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).       
    

The Veteran was also provided an opportunity to set forth his contentions during a travel Board hearing in May 2011 which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The Veteran was provided with a VA examination in April 2008, to determine whether or not the Veteran's claimed disabilities were caused by or related to service.  In October 2011, the Veteran was provided with an examination to determine whether or not the Veteran's pre-existing injury was clearly and unmistakably aggravated beyond its natural progression in-service.  Finally, the Veteran was provided with an examination in September 2012 to determine whether or not the Veteran's left knee disability was related or aggravated by the Veteran's back disability.  In sum, the examinations, and opinions are adequate, as the examination reports show that the examiners, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for service connection for a low back disability, and a left knee disability.  The September 2012 Board remand instructions stated that the Veteran was to be provided with private medical authorizations, and that the Veteran was to be provided with another examination.  The examiner was to specifically, give a secondary opinion on the Veteran's left knee disability, and discuss the lay statements dealing with continued symptomology since service.  In September 2012, the Veteran was sent a duty to assist letter with medical authorization forms.  The letter specified the private facility which the prior remand identified as outstanding.  The Veteran was given a VA examination in September 2012, where the examiner adequately discussed the identified lay statements, and gave a secondary opinion.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Presumption of Soundness

When a pre-existing condition is not noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood i.e. it is undebatable."  Quirin v. Shinseki, 22 Vet App 390, 396 (2009).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet App 331, 334 (1993).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition. 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

While the Board finds that in February 1980 a radiographic report shows that the Veteran had a suspect fusion defect of the L4 on the right, without subluxation; the Veteran's entrance Report of Medical Examination upon enlistment in January 1980 merely shows that the Veteran suffered from scarring to his right back before service.  The Veteran's self-reported Report of Medical History stated that he was in a car accident, and hurt his knee prior to entering service.  This evidence does not show that the Veteran was clearly noted with having a disorder upon entrance, nor does it rise to the level of clear and unmistakable evidence, and VA is unable to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994): A recorded "history of" a disorder, in and of itself, is not sufficient to constitute a "noting" under 38 C.F.R. § 3.304(b); See also Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  The Board also notes the October 2011 VA examination opinion which stated that the Veteran's in-service auto accident did not aggravate his back pain, because his separation exam indicated no back problems.  Therefore, the Veteran is presumed to have been in sound condition upon service entrance, and thus the Veteran's claim now turns on the question of service incurrence.

Service Incurrence - Legal Criteria

Service connection may be granted for a disability resulting from an injury or disease incurred in, or a preexisting injury or disease aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Low Back - Analysis

The results of the April 2008 VA show a diagnosis of degenerative joint disease of the lumbar spine.  This fulfills the current disability element of the Veteran's service connection claim.  STRs show that the Veteran stated that he was involved in a motor vehicle accident and received emergency care and treatment in October 1982.  STRs show complaints of back pain.  These medical records fulfill the in-service requirement for service-connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Available service treatment records are negative for a diagnosis of degenerative joint disease or arthritis, and there is also no medical evidence of degenerative joint disease or arthritis within the one year presumptive period after service.  Thus the Veteran is not entitled to service connection on a presumptive basis for his degenerative joint disease of the lumbar spine.  38 C.F.R. §§ 3.307, 3.309.
   
The Veteran submitted his claim for service connection for a low back disability in October 2007.  In January 2008, the Veteran submitted statements which stated that he was hit by a drunk driver on base in Fort Benning Georgia, which resulted in injuries to his left knee and lower back.  The Veteran stated that he worked with pain for many years, including pain while in-service.  Thus, the Veteran alleges that his 1982 motor vehicle accident in service is the nexus for his current disability.  In support of the Veteran's claim, lay statements from family members were submitted to corroborate that the Veteran had pain since service.  

Medical records associated with the claims file show ample complaints, and a history of back pain starting in 2002 after the Veteran was in an additional motor vehicle accident.    In August 2003 the Veteran applied for VA Pension, citing a back disorder starting in March 2002.  VAMC records from June 2003 show that the Veteran stated that his low back pain started about a year ago after he was rear ended.  In a submission from the Veteran to SSA in June 2003, he stated that he is in pain all day, and that his back injuries started years ago when working construction and abatement removal.  The Veteran also referenced his most recent motor vehicle accident as causing pain to his body.  In a disability report from August 2003, the physician stated that the Veteran had a one-and-a-half-year history of low back pain, which was more severe than intermittent back pain after the Veteran was rear ended in a motor vehicle accident in March 2002.  At VA treatment in May 2004 the Veteran stated that he had right lower back pain which extended to his leg, with pain on and off since his motor vehicle accident in 2002.  June 2004 VAMC reports show that the Veteran had a history of lower back pain after his motor vehicle accident two years ago, which had recently gotten worse.  October 2005 VAMC records show that the Veteran had lower back pain, specifically to the L3/L4 disc protrusion which was associated to a motor vehicle accident.      

At the Veteran's travel Board hearing, the Veteran stated that he had problems with his back, since the auto accident in 1982 in-service.  The Veteran reported bruising after his 1982 accident.  The Veteran stated that he did not seek medical treatment for his condition until five to six years later, due to his lack of job and lack of insurance.  The Veteran relayed that he was told that his back pain and disability is degenerative.  The Veteran also reported that a doctor in 1998 told him that his back condition "could be" related to his in-service auto accident.

While the Veteran contends that his current low back disorder was caused as a result of his in-service automobile accident, the medical opinions of record clearly find that the Veteran's back disorder is not related to service.  The April 2008 examiner reviewed the Veteran's claims folder, and discussed with the Veteran, his medical history.  Specifically, the examiner reported that the Veteran was in a motor vehicle accident in-service with pain and bruising afterward.  The examiner concluded that the Veteran's service did not cause nor permanently aggravate the Veteran's current back disability.  The examiner reasoned that because there was no evidence of ongoing back problems in-service, no evidence of back problems after leaving service, and that the Veteran has had complaints of back pain since his motor vehicle accident in 2002, with no mention of back problems when leaving service, the Veteran's condition must therefore be unrelated to service.  

The October 2011 examiner similarly found no nexus between the Veteran's service and current disability.  The examiner discussed the aforementioned back pain prior to service, the muscle bruise from the motor vehicle accident with no evidence of back pain after service, and the Veteran worked strenuous occupations after separation, and the examiner determined that there was ample evidence to find that the 2002 motor vehicle accident was the etiology to the Veteran's current back disability.  The October 2011 examiner additionally stated that because the Veteran did not separate from service with any back problems, his 1982 auto accident did not aggravate any potential back defect.  

In September 2012, the Veteran underwent an additional VA examination.  There the examiner reviewed the lay statements submitted on behalf of the Veteran, and the evidence of record.  The examiner stated that the injuries incurred in-service are unlikely to cause chronic back or knee problems.     

The medical opinions provided contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiners also discussed the Veteran's lay assertions in the analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the VA examiners' opinions are of great probative value.  The Veteran's contention that the cause of his degenerative joint disease of the lumbar spine is from his motor vehicle accident in 1982, is not sufficient to outweigh the medical examiners opinions.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

While back pain is capable of lay observation, degenerative joint disease of the lumbar spine is not capable of lay diagnosis since it is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Joint disease and the determination of an etiology for a back injury is a complex medical determination requiring x-ray interpretation, and medical knowledge of the spine.  Degenerative joint disease of the lumbar spine is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose a lumbar spine sprain or provide the requisite nexus opinion for her back disability.  See Woehlaert v. Nicholson.   In the instant appeal, the medical opinions are more probative and the Veteran fails to fulfill the nexus requirement.

The Veteran's complaints of pain since service similarly do not qualify as continued symptomatology which warrants service connection.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a), and apply in the instant appeal as degenerative joint disease is a form of arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran, and through lay statements from family, contends that he has had pain to his back since 1982.  However, based on the aforementioned: SSA claim which stated that the Veteran hurt his back working construction, and in the 2002 automobile accident, that the Veteran applied for VA Pension and indicated his back pain started in March 2002 (the date of his motor vehicle accident), and his statements to medical providers that his pain was due to his motor vehicle accident, the Board finds the Veteran's contention of pain since service inconsistent.  Thus, the Board attributes little probative weight to the complaints of pain since service made by the Veteran as compared to the other evidence of record.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is thus not entitled to service connection based on continuity and chronicity provisions of 38 C.F.R. § 3.303(b).
 
As such, service connection for a low back disability, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.




Left Knee - Analysis

The results of the April 2008 VA examination show a diagnosis of osteoarthritis to the Veteran's left knee.  This fulfills the current disability element of the Veteran's service connection claim.  STRs show that the Veteran stated that he was involved in a motor vehicle accident and received emergency care and treatment in October 1982.  STRs show complaints of knee pain.  These medical records fulfill the in-service requirement for service-connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Available service treatment records are negative for a diagnosis of osteoarthritis, and there is also no medical evidence of osteoarthritis within the one year presumptive period after service.  Thus, the Veteran is not entitled to service connection on a presumptive basis for his osteoarthritis of the left knee.  38 C.F.R. §§ 3.307, 3.309.  While the September 2012 examiner was instructed to give a secondary nexus opinion, the Veteran does not have a service-connected low back disability and therefore entitlement to secondary service connection for the Veteran's left knee is not applicable.  Wallin v. West, 11 Vet. App. 509, (1998); Allen v. Brown, 7 Vet. App. 439 (1995).

As the Veteran contended that the motor vehicle accident in-service caused his current low back disability, the Veteran also contends that his osteoarthritis is related to his in-service motor vehicle accident.  At the Veteran's travel Board hearing, he stated that he had pain to his knee since 1982, and that he was given a knee brace after his in-service motor vehicle accident.  The Veteran stated that he used over the counter medication to treat his knee and did not seek medical attention for his knee until the 1990s.

A disability report from August 2003 shows that the Veteran had complaints of left knee pain after a fall with intermittent pain, without swelling.  VAMC treatment from November 2003 shows that the Veteran stated that he had a left knee fall three weeks ago, and that he was walking and his knee just gave out, with eventual radiating pain.  

VA examinations indicate a negative nexus, and aggravation opinions with regard to the Veteran's left knee disability.  Specifically, the April 2008 examiner found that the Veteran's osteoarthritis had its onset in 2003, with the onset of left knee problems in 2003.  Based on the Veteran's STRs and post service medical records the examiner concluded that it was unlikely that service caused or aggravated the Veteran's left knee condition.  The October 2011 examiner stated that other than the left knee complaint from the motor vehicle accident, the Veteran had no additional knee problems, and that since the Veteran was able to work strenuous occupations after service, the Veteran's current left knee disability is unrelated to service.  The September 2012 examiner concluded that the indication of a bruised left leg after the motor vehicle accident in 1982 were unlikely to cause chronic knee problems.  The September 2012 examiner specifically addressed the lay statements submitted by the Veteran's family.

As the examinations were deemed adequate and sufficient for the Veteran's back, they are equally probative in their analysis of the Veteran's left knee.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran's contention that the cause of his left knee osteoarthritis is from his motor vehicle accident, is not sufficient to outweigh the medical examiners' opinions.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Left knee osteoarthritis is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose osteoarthritis or provide the requisite nexus opinion for his knee disability.  See Woehlaert v. Nicholson.   In the instant appeal, the medical opinions are more probative and the Veteran fails to fulfill the nexus requirement.
   
The Board attributes little probative weight to the complaints of pain since service made by the Veteran as compared to the other evidence of record.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Specifically, the Board notes the length of time between service and the Veteran's first alleged treatment and symptoms for osteoarthritis in conjunction with the evidence of record which shows that the Veteran sought treatment for his knee after his motor vehicle accident.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000    The Veteran is thus not entitled to service connection based on continuity and chronicity provisions of 38 C.F.R. § 3.303(b).  

As such, service connection for a left knee disability, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left knee disability is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


